Marc A. Prefontaine, M.Sc, P.Geo. GEOLOGIST #104 1615 Trafalgar Street Vancouver, BC Canada V6K 3R6 Phone: (604) 681-7446 Fax: (604) 684-9877 Email:marc@grayd.com To: United States Seucitires and Exchange Commission The Toronto Stock Exchange British Columbia Securities Commission Alberta Securities Commission Ontario Securities Commission Autorité des marchés financiers Rubicon Minerals Corporation I, Marc A. Prefontaine, P.Geo., do hereby consent to the filing, with the regulatory authorities referred to above, of the technical report titled “Exploration Activities of Rubicon Minerals Corporation on the McFinley Property, Red Lake Ontario for the period January 2005 to June 2005” and dated December 9, 2005 (the “Technical Report”) and to its use for obtaining any required regulatory acceptance or approvals in connection with the Property which is the subject matter of the Technical Report. I also certify that I have read the written disclosure being filed and that it fairly and accurately represents the information in the Technical Report or that supports the disclosure. Dated this31stday of March, 2008. Signed:“Marc Prefontaine” Marc A. Prefontaine, M.Sc., P.Geo
